Citation Nr: 1310610	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 










INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 letter decision of the Department of Veterans Affairs (VA) Manila, the Republic of the Philippines, Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant is not eligible to obtain the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 107, 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act, Pub. L. No. 111-5, 
§ 1002 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.6, 3.203, 3.40 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  In the present case, the appellant asserts that he had a period of service from January 1945 to November 1945 which was qualifying service.


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

VA's duties to assist and notify have been considered in this case.  Since it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. 

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund eligibility is precluded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notwithstanding the above, a review of the claims file reflects the appellant was provided with a VCAA notice from the RO dated September 2010.  This letter notified the appellant of the evidence necessary to substantiate a claim concerning a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009.  The letter also informed the appellant of his obligation in submitting evidence, as well as VA's obligation in securing evidence.  

While the Board acknowledges the appellant was not in receipt of adequate notice prior to the initial adjudication of his claim in April 2010, the appellant is not prejudiced, because as discussed above, in this case, the duties to notify and assist imposed by the VCAA are not applicable to this claim as the law is dispositive.  See Sabonis, 6 Vet. App. 426.  

Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  

Section 1002(d) provides that an eligible person is any person who served (1) (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces the organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (enacted February 17, 2009).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d). 

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997).

The appellant has submitted documents to support his contention that he had service which qualifies him to receive the one-time payment.  In March 2009, the appellant submitted the following documents: (1) VA Form 21-4138, Statement in Support of Claim, wherein the appellant provided his date of birth, place of birth, service number, dates of service, and other facts; (2) an August 1991 Application for Old Age Pension submitted to the Philippine Veterans Affairs Office, which listed his rank, serial number, date of discharge, last unit assignment, which he listed as "C" Co., 1st BN, 15th Inf. (F-24), and his category of Veteran, which he marked "WWII-Guerrilla"; (3) an April 1995 certification from the Armed Forces of the Philippines which showed his military status, date joined, organization, and date discharged; (4) an Universal Postal Union identification card; (5) a Federation of Senior Citizens Associations of the Philippines membership card; (6) a Passbook for an account with the Philippine Veterans Bank; and (7) a virtually illegible document which shows the appellant's last name, service number, company, and reads "Name is not carried in the Approved Revised Reconstructed Grla Roster of 1948, however, he was paid _______________ Jan 45 to 8 Jan 45 (SPAV).  For PVAO reference." 

The Board has considered these evidentiary submissions, but these documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, these documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including, here, the one-time payment from the Filipino Veterans Equity Compensation Fund.

In November 2009, the RO contacted the service department and requested verification of the appellant's alleged service.  In February 2010, the RO received a response from the National Personnel Records Center (NPRC) which indicated that the appellant did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  In September 2012, the RO again contacted the service department to ask it to re-verify the  appellant's service.  In January 2013, the NPRC responded that no change was warranted in the prior negative service certification.  In December 2012, the RO made a follow up inquiry to the September 2012 request.  In February 2013, the NPRC again responded that there was no change warranted in the prior negative certification.  

NPRC has duly considered the appellant's application for VA benefits and, in response, certified that he had no qualifying active military service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by this certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).  The Board acknowledges the appellant's contrary assertion that he had the requisite service.  However, the Board is not free to ignore the negative certification of the NPRC.  This conclusion is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet App. 530, 532 (1992).  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

The Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, his claim for benefits must be denied.



ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


